DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 48 and 49 are objected to because of the following informalities:  For consistency, claim 48 should recite “an antibody having binding specificity for the protein”.  Claim 49 should recite “wherein the antigen”.  Appropriate correction is required.

Withdrawn Rejections
The rejection of claim 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to the claim.
The rejection of claims 39-41, 43, 45, 50 and 51 under 35 U.S.C. 102(a)(1) as being anticipated by Morrow et al. (U.S. Patent No. 5817512; published October 6, 1998) has been withdrawn in view of applicant’s amendments to the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 

Claims 39, 40, 43, 47, 49-51 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Patent Application No. 2017/0087240; effectively filed June 8, 2014) and further in view of Gromeier et al. (U.S. Patent Application No. 2003/0158141; published August 21, 2003).
	The claims are directed to an immunogenic composition comprising as separate components: 
an antigen selected from the group consisting of an antigen of a bacterial pathogen, an antigen of a pathogenic parasite, an antigen of a non-polio virus, and a tumor antigen; and 
an infective chimeric poliovirus or RNA encoding the chimeric poliovirus.
	Sanders et al. teaches an attenuated form of poliovirus (CAVA-PV) that can be used as the basis for making an IPV form of poliovirus.  Sanders et al. teaches that the CAVA-PV-based IPV can be combined with one or more antigens from other pathogens, such as diphtheria, tetanus, pertussis, according to this disclosure could also be used in combination with OPV1 as has been suggested by WHO for use of conventional IPV.  For example, WHO recommends that all countries currently using only OPV add at least one dose of IPV to the schedule”.  Thus, OPV strains, which are attenuated but can still infect, can be combined with the CAVA-PV-based IPV and one or more antigens from other pathogens, such as diphtheria, tetanus, pertussis, Haemophilus influenzae type b (Hib), Hepatitis B virus (HBV) (i.e., a CAVA-PV vaccine according to the disclosure).
	Sanders et al. does not teach a chimeric strain of poliovirus in the composition.  However, Gromeier et al. teaches a human rhinovirus/poliovirus chimera that comprises the IRES of human rhinovirus type 2.  It was found that the insertion of the human rhinovirus IRES eliminated the inherent neurovirulence of poliovirus.  Because of its very favorable attenuation phenotype, the chimeric construct PVS-RIPO [featuring the genome of poliovirus (Sabin) serotype 1 containing the HRV2 IRES] has been used for the construction of expression constructs (see paragraph [0037]). 

	Regarding claim 40, Gromeier et al. teaches the chimeric OPV poliovirus.
	Regarding claims 43 and 47, the additional antigens can be from diphtheria, tetanus, pertussis, Haemophilus influenzae type b (Hib), Hepatitis B virus (HBV), etc.
Regarding claim 49, there is no difference between a purified version of the antigen versus the same antigen in a cell lysate (functional equivalents).  In either case, the composition still comprises the chimeric poliovirus and the antigen.  Further, applicant has not demonstrated unexpected results for a composition comprising the poliovirus and the antigen in a cell lysate.
Regarding claims 50 and 51, the combination CAVA-PV based vaccine compositions can comprise a pharmaceutically acceptable carrier or excipient (see paragraphs [0015] and [0020]).

Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 41, 42, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Patent Application No. 2017/0087240; effectively filed June 8, 2014) and Gromeier et al. (U.S. Patent Application No. 2003/0158141; published August 21, 2003) as applied to claims 39, 40, 43, 47, 49-51 and 65-67 above, and further in view of Morrow et al. (U.S. Patent No. 5817512; published October 6, 1998).
	The claims are directed to the composition of claim 39 where the composition comprises RNA (e.g., mRNA) encoding the chimeric poliovirus [claims 41 and 42] or comprises nucleic acid (e.g., mRNA) encoding the antigen.
	The teachings of Sanders et al. and Gromeier et al. are outlined above and incorporated herein.  Sanders et al. and Gromeier et al. do not teach the limitations of claims 41, 42, 45 and 46.  However, Morrow et al. teaches a vaccine composition comprising a chimeric poliovirus genome (nucleic acid) comprises a gene encoding a foreign antigen, which can come from bacteria (see col. 8, line 57 to col. 9, line 23 and see col. 13, line 63 to col. 14, line 30).  The composition can be used in a method of stimulating an immune response in 
	Morrow et al. further teaches that the recombinant poliovirus nucleic acid can be deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) (col. 7, lines 43-60).  Thus, one of ordinary skill in the art would readily understand that mRNA is encompassed by the recitation of RNA. 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nucleic acid (e.g., mRNA) encoding the CAVA-PV-IPV and nucleic acid encoding the chimeric OPV components of the composition suggested by the combination of Sanders et al. and Gromeier et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teaching of Morrow et al. and given the skill and knowledge of one of ordinary skill in the art regarding the use of mRNA as vaccines to express proteins in a subject.
	Regarding claims 45 and 46, when using nucleic acid (e.g., mRNA) to encode the IPV and OPV components of the composition suggested by the combination of Sanders et al. and Gromeier et al., it would also be obvious for one of ordinary skill in the art to use nucleic acid (e.g., mRNA) to encode the additional antigens (diphtheria, tetanus, pertussis, Haemophilus influenzae type b (Hib), Hepatitis B virus (HBV), etc.) in the composition suggested by the 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated October 26, 2020, applicant first argues that using the Gromeier et al. poliovirus in the composition of Sanders et al. would lead to a composition comprising an inactivated poliovirus.  Applicant’s arguments have been fully considered and not found persuasive. 
	As outlined above, Sanders et al. teaches that the CAVA-PV-based IPV can be combined with one or more antigens from other pathogens, such as diphtheria, tetanus, pertussis, Haemophilus influenzae type b (Hib), Hepatitis B virus (HBV), etc. (see paragraphs [0020] and [0124]).  Sanders et al. further states that “a CAVA-PV vaccine according to this disclosure could also be used in combination with OPV as has been suggested by WHO.  Thus, Sanders et al. suggests a three component composition comprising IPV, OPV, and an additional antigen from a pathogen.  Because the claim recites “comprising” the additional components are permitted.


Allowable Subject Matter
Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OPV is made up of three live attenuated strains called Sabin 1, Sabin 2 and Sabin 3.